Title: From Benjamin Franklin to William Temple Franklin, 18 October 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					
						My dear Child,
						Passy, Oct. 18. 1784
					
					I received yours of the 5th (just after I had sent away mine of the 2d). It inclosed one from the good Bishop to you. I have since receiv’d yours of the 12th. I am glad to hear that Mrs Hewson

resolves to come. My Love to her and her Children. I consent to your Staying till the End of the Month, on Condition however of your making a Visit to Chilbolton and bringing me Word of the Welfare of that dear Family. M. le Veillard mends,—but slowly. Our other Friends are well. We have had a Visit from the Count d’Oeills. My Love to Mr & Mrs Sargent, &c— I have lately seen in the English Papers an Advertisement of Cast Iron Tiles for Covering Houses. I wish you would bring me one as a Sample with the Price, which if I like I shall take enough to cover my House at Philadelphia, and may introduce the Use of them there. Your last is the 7th that I have receiv’d from you of the 10 you mention to have written. I am very well at present but have had some bad Turns lately. I am ever Your affectionate Grandfather
					
						B. Franklin
					
				
				
					I am charg’d by several of our Friends to say mille choses to you for them.
				
			 
				Addressed: To / Wm. T. Franklin, Esqr / No. 5. Devonshire Street / Portland Road / London
				Notation: B. Franklin 18. Oct. 1784.—
			